Title: From Thomas Jefferson to John Trumbull, 20 February 1788
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris Feb. 20. 1788.

Mrs. Church’s trunk was safely delivered here last night by the waggoner. It had been opened of course at the Douane, but  I presume the same honesty, which brought it here, guarded it there and every where from pillage. It shall go off for London by tomorrow’s diligence and will arrive I presume on the 25th. We have had great lamentations over your mishap, however hope it was the only one. It was fortunate that it happened in the day and not in the night. I rode that day to St. Denis and should certainly have gone on to Luzarches had I known you were there in distress. You had a fine day yesterday for crossing the channel, and would have had a disagreeable one had you arrived a day sooner. You will be so good as to write to me the moment you receive notice of the arrival in America either of the Count de Moustier (who sailed Nov. 14.) or of the French packet which sailed 4. days before him. You know how anxious we are for him here. I wrote Mrs. Church by the last post that her daughter was well, as she continues to be. I am with much esteem Dr. Sir Your friend & servant,

Th: Jefferson

